Where two brokers are employed, the one effects the sale who brings the minds of the parties to meet. (Hobbs v. Edgar, 23 Misc. 618, 620; Smith v. McGovern, 65 N. Y. 574.) There is no evidence that plaintiff accomplished this, but there is evidence that broker Goldstein did. The verdict of the jury is, therefore, against the weight of the evidence, and the judgment and order are reversed on the law and the facts, and a new trial granted, with costs to abide the event. Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur.